02/28/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 21-0049


                                 No. DA 21-0049

STATE OF MONTANA,

             Plaintiff and Appellee,

v.

ROBERT WINSTONE,

            Defendant & Appellant.


                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including March 31, 2022, within which to prepare, serve, and file its

response brief.




BF                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                          February 28 2022